Citation Nr: 0514787	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision that denied the 
veteran's claim of service connection for hypertension.

In August 2004, the veteran presented testimony at a hearing 
before the undersigned Acting Veterans Law Judge.  
Unfortunately, a transcription of the hearing could not be 
made.  In a February 2005 letter, the veteran was informed of 
the aforementioned, and offered another hearing.  He was also 
told that if he did not respond to the letter within 30 days, 
it would be assumed that he did not want an additional 
hearing.  He did not respond.  As such, the Board may proceed 
with appellate review. 

In January 2003, the veteran indicated he was not pursuing an 
earlier effective date for the assignment of an increased 
rating for hemorrhoids; as such, this matter need not be 
discussed any further. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A review of the veteran's service medical records (1974-1994) 
shows that he had several isolated findings of elevated blood 
pressure during his 20 year period of active service.  
Consistent findings of elevated blood pressure, which 
constitute hypertension by VA regulation, is documented from 
November 1995 onward, which is a little more than one year 
after his service discharge.  38 C.F.R. § 4.104, Diagnostic 
Code 7101. 

In a July 2004 statement, a private physician indicated that 
she had reviewed the veteran's service medical records.  She 
indicated that there was no natural break between the normal 
and abnormal blood pressure findings.  Ultimately, she did 
not indicate whether the veteran's hypertension had its onset 
during active service. 

It is noted that the veteran has not yet been afforded a VA 
examination in conjunction with his appeal.  A VA examination 
is needed to resolve the question of the onset of 
hypertension, if present.  

Accordingly, this case is REMANDED to the agency of original 
jurisdiction for the following action:  
	
1.  Scheduled the veteran for a VA 
examination to determine whether the 
veteran has hypertension.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to express an opinion as to the 
following:  Does the veteran have 
hypertension, and, if so, it is at least 
as likely as not that hypertension had 
onset during service.  The examiner is 
asked to comment on the clinical 
significance of a few isolated, elevated 
blood pressure readings, among normal 
readings, during service, which have been 
listed in a July 2004 report by a private 
physician. 

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


